Citation Nr: 1131294	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the left hip, claimed as secondary to service-connected degenerative joint disease of the left knee. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a left hip disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board to be held on May 12, 2011 at the St. Petersburg RO.  The Veteran was notified of the hearing in a March 2011 letter and did not appear.  However, in a statement received by VA on the day of the hearing, the Veteran requested that the hearing date be changed as he was caring for an ill family member in another state.  

The Board finds that good cause has been shown for the Veteran's failure to appear and for his failure to submit a timely request for postponement.  Generally, the appellant or the representative may request a different date for the hearing if the request is submitted at least two weeks prior to the scheduled hearing date or within 60 days of the letter of notification of the time and place of the hearing, whichever is earlier.  See 38 C.F.R. § 20.702(c) (2010).  A request for a different hearing date that is not timely submitted will not be granted absent good cause.  See id.  Further, if an appellant fails to appear for a scheduled hearing, no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear was such that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id. § 20.702(d).  A motion for a new hearing date must be submitted in writing not more than 15 days following the original hearing date and must set forth the reason or reasons for the failure to appear and the reason or reasons why a timely request for postponement could not have been submitted.  Id.

Here, the Veteran did not submit a timely request for postponement of the hearing as his request was not received by VA until the day of the hearing itself.  See id.  However, the Veteran's statement suggests that the circumstances which prevented him from attending the May 2011 hearing arose at the last minute.  Specifically, he stated that since Mother's Day he had been in North Carolina to be with an ill family member.  As the letter is dated May 9, 2011, the Veteran had been in North Carolina since the day before, Mother's Day having fallen on May 8 of this year.  Thus, it appears that the Veteran sent the letter requesting a change of hearing date as soon as he realized that he would not be able to appear.  The Board finds these circumstances present good cause both for the Veteran's failure to appear and for the lack of a timely request for postponement of the hearing.  Accordingly, the Veteran's request to reschedule the hearing is granted.  See id. 

As the Veteran stated that he was unsure when he would return to Florida, and that there was a possibility he would remain in North Carolina, the Veteran should be given a period of 90 days, as he requested, to inform VA that he is available for a hearing.  See id. § 20.702(c)(2) (providing that the hearing will be rescheduled after the appellant or his or her representative gives notice that the contingency which gave rise to the request for postponement has been removed).  A letter to this effect should be sent to the Veteran at the address he provided in the May 2011 statement.  If the Veteran does not respond to the letter within 90 days, the case should be returned to the Board for appellate review. 

Accordingly, the case is REMANDED for the following action:

A letter should be sent to the Veteran at the address he provided in the May 2011 statement informing him that his request to reschedule the hearing has been granted and that he has 90 days from the date of the letter to give notice that he is available for a new hearing.  A hearing selection form should be enclosed.  Copies of this letter should be associated with the claims file and sent to the Veteran's representative.  If the Veteran responds to the letter within 90 days, a new hearing should be scheduled and proper notice of the hearing given.  If the Veteran does not respond within 90 days, this case should be returned to the Board for appellate review 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


